IN THE COURT OF APPEALS OF IOWA

                                   No. 20-1143
                               Filed June 30, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

BRENNA ALLYN SHAFER,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Monona County, Jeffrey L. Poulson,

Judge.



      A defendant appeals her indeterminate five-year prison term. REVERSED

AND REMANDED FOR RESENTENCING.



      Martha J. Lucey, State Appellate Defender, and Shellie L. Knipfer, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Zachary Miller, Assistant Attorney

General, for appellee.



      Considered by Bower, C.J., and Tabor and Ahlers, JJ.
                                         2


TABOR, Judge.

       Brenna Shafer appeals her indeterminate five-year sentence following her

guilty plea to theft in the second degree.1 She asserts the district court abused its

discretion and considered an improper factor when imposing the sentence. In

stating its reasons, the court cited an extended wait time for acceptance into a

residential treatment facility because of the COVID-19 pandemic. Rather than hold

Shafer in jail until a bed became available, the court ordered a prison term. The

court speculated the wait in jail might exceed the time Shafer would serve in prison

before the parole board granted her release. Because that speculation crowded

out other pertinent sentencing factors, we reverse and remand for resentencing.

    I. Facts and Prior Proceedings

       In August 2019, the Monona County Sheriff investigated a burglary at a

residence in Moorhead. The burglary victims identified several items missing from

their home, including electronic devices, a vacuum, a space heater, and

clothing.   Officers later confirmed those items were seized from Shafer’s

possession.

       The State charged Shafer with theft in the second degree, a class “D”

felony, in violation of Iowa Code sections 714.1 and 714.2(2). After reaching a

plea bargain with the State, Shafer pleaded guilty to the theft charge. Under the

plea agreement, Shafer obtained release on bond until sentencing. But less than




1 Shafer satisfies the good-cause requirement in Iowa Code section 814.6(1)(a)(3)
(2019) by challenging her sentence rather than her guilty plea. See State v.
Damme, 944 N.W.2d 98, 103 (Iowa 2020).
                                          3


a month later, Shafer was arrested and charged with possession of

methamphetamine to which she pleaded guilty.

       Before sentencing, the Third Judicial District Department of Correctional

Services filed a presentence investigation (PSI) report recommending Shafer

receive a suspended sentence and be placed on probation.            The PSI report

highlighted “substance abuse, impulse control, and problem solving” as main

culprits of Shafer’s criminal behavior. But the investigator believed those issues

could be addressed through community-based resources. With that in mind, the

investigator recommended Shafer be placed in a residential treatment facility

rather than prison.

       In July 2020, Shafer appeared for a telephonic sentencing hearing. By this

point, Shafer had been incarcerated for three months. The State resisted the PSI

report’s recommendation for probation and argued incarceration was more

appropriate given her criminal history. As an alternative, the State urged Shafer

should complete a residential treatment program and be held in jail pending that

placement. In contrast, the defense requested a sentence with credit for time

served or probation.

       The district court was torn between holding Shafer in jail pending an

opening at the Sioux City residential treatment facility or sending her to

prison.2 Before making that decision, the court asked the prosecutor whether the

treatment facility was accepting new placements.        Because of the COVID-19

pandemic,    the   treatment   facility   had   temporarily   stopped   taking   new


2 In choosing between these two options, the court explained, “I’m not going to
release her again because when I did previously, she immediately reoffended.”
                                          4


candidates. Neither the prosecutor nor the court knew what the waiting time would

be. In weighing the options, the court noted: “I’m concerned. She’s been in jail for

three months already. If I leave her in the jail pending [the residential treatment

facility], she could actually probably be sent to prison and released sooner than

she would even get into the [facility].” Fixating on that chance, the court sentenced

Shafer to an indeterminate five-year prison term.        Shafer now appeals that

sentencing decision.

   II. Scope and Standards of Review

       We review the sentence imposed for correction of legal error. State v.

Formaro, 638 N.W.2d 720, 724 (Iowa 2002). Because Shafer’s sentence is within

statutory limits, it receives a strong presumption in its favor. See id. Given that

presumption, we reverse only for an abuse of discretion or a defect in the

sentencing procedure. Id. Consideration of an impermissible sentencing factor is

an abuse of discretion that requires resentencing. State v. Thomas, 520 N.W.2d

311, 313 (Iowa Ct. App. 1994).

   III. Analysis

       Shafer asserts the district court abused its discretion in sentencing her to

prison based on its concern about the delay in admissions at the residential

treatment facility. She submits the wait time for the prison alternative was an

impermissible consideration. We agree; the court’s speculation on how long

Shafer would wait to enter the treatment facility should not have factored into its

sentencing decision. By focusing on that factor, the court also failed to properly

consider Shafer’s rehabilitation needs.
                                         5


      In rendering a sentencing decision, the district court must explain its

reasoning for imposing a given sentence and must do so with more than

“boilerplate-language.” State v. Thacker, 862 N.W.2d 402, 408 (Iowa 2015). Here,

the court provided an incomplete rationale:

             The reasons supporting this sentence include the court’s
      determination that this will provide for [Shafer’s] maximum
      opportunity for rehabilitation. It’s necessary for the protection of the
      community. . . . . However, due to the challenges to the system
      caused by COVID-19, I know that there is a significant waiting
      period, . . . and I frankly believe that the waiting period in the jail
      waiting for a bed at the [residential treatment facility] may well be
      longer than the sentence that she is likely to serve. And all of those
      are reasons for the sentencing decision that I made.

      Shafer correctly notes that “[a] court’s consideration of the timing of parole

is an impermissible sentencing factor.”3 State v. Remmers, 259 N.W.2d 779, 785

(Iowa 1977). Rather, sentencing courts must consider the nature of the offense,

the attending circumstances, the defendant’s age, character, and propensities,

and chances of reform. State v. Cupples, 152 N.W.2d 277, 280 (Iowa 1967).

      Defending the court’s exercise of discretion, the State argues the court was

forced to choose between “a lengthy jail stay” before receiving treatment versus a

prison term, which “offered the best chance to maximize rehabilitation and protect

the community.” But as Shafer argues on appeal, the court had “no basis for that

assumption” and the length of her jail stay was not determinable.

      Our sentencing cases emphasize that the punishment should fit the crime,

as well as the individual offender and her circumstances. See State v. McKeever,


3 The State notes that the sentencing court “never mentioned parole.” While
technically true, the court considered the parole board’s role when comparing the
time Shafer might spend in jail with the time she would spend before being
released from prison.
                                              6


276 N.W.2d 385, 387 (Iowa 1979). True, the court did refer to Shafer’s “maximum

opportunity for rehabilitation” and “the protection of the community,” both key

sentencing considerations. But the court did not find that a prison sentence was

necessary to achieve those goals.         As noted, the PSI preparer believed the

residential    treatment   facility   would       give   Shafer   the   best     chance   for

rehabilitation. Yet the court let the perceived wait time overshadow that

finding.      We   understand     the   court       was    free   to    reject    the   PSI’s

recommendation. State v. Headley, 926 N.W.2d 545, 552 (Iowa 2019). Still, the

record suggests the court would have followed that recommendation if a room had

been immediately available at the treatment facility.

       The State insists the court was looking out for Shafer’s best interests by not

wanting her to spend more time in jail waiting for placement than she would spend

in prison before being released on parole. We are sympathetic with the uncharted

territory the sentencing court faced given the effect of the COVID-19 pandemic on

available services in the community. Yet nothing in the record supports the court’s

speculation that the waiting period for the treatment facility would surpass the

length of her time in prison. When the court inquired about the possible delay, the

prosecutor responded, “I can’t tell the court for sure whether the [residential

treatment facility would be available.” And even if the court had access to more

concrete information, the wait time for the treatment facility should not have played

a role in its sentencing decision. The court must decide between prison and

community-based resources without attention to the timing of parole board

decisions. See Remmers, 259 N.W.2d at 785. This includes mentions of the

workings of the parole board when determining the appropriate sentence. Id.
                                          7


         The district court’s reliance on the wait time for the residential treatment

facility was an impermissible factor which sullied its consideration of permissible

factors. See State v. Laffey, 600 N.W.2d 57, 62 (Iowa 1999). Because the court

considered an improper factor, we vacate the sentence and remand for

resentencing before a different judge. State v. Sinclair, 582 N.W.2d 762, 765 (Iowa

1998).

         REVERSED AND REMANDED FOR RESENTENCING.